DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of amended title.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn as to claim 12 but maintained as to claims 6 and 16.  The amendments to claims 6 and 16 do not clarify the limitation.  

 	The Applicant’s arguments with respect to claims #1-19 in the reply filed on August 22, 2022 have been carefully considered, and are partially persuasive.  Claims 1-5, 7-15, and 17-19 are indicated as being allowable.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 6 and 16 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claims 6 and 16, it is unclear what is meant by “wherein the photosensitive semiconductor material merges”.  The verb “merges” lacks an object.  Furthermore, the specification fails to support the “merges” limitation.  Looking only at the drawings, Examiner assumes the photosensitive semiconductor material 32 instead envelops the multiple vertical pillar features.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 1-5, 7-15, and 17-20 are indicated as being allowable because prior art fails to teach “a photosensitive semiconductor material extending laterally from sidewalls of the at least one vertical pillar structure” (claim 1), and “a deep n-well implant region under the trench. . . shallow trench isolation regions isolating the trench. . . a photosensitive material above the insulator material and embedding the at least one vertical pillar feature; and semiconductor material lining the photosensitive material” (claim 12).
 	Coolbaugh et al. (U.S. Patent No. 9,864,138 B2), as cited in the IDS and hereafter “Coolbaugh”, is the closest prior art.  As to claim 1, Coolbaugh teaches at least one vertical pillar feature 640 within a trench 610, and a contact 712 electrically connecting to the photosensitive semiconductor material.  However, Coolbaugh does not teach a photosensitive semiconductor material extending laterally from sidewalls of the at least one vertical pillar feature.  Although Coolbaugh teaches bottom contact ion implantation region 660 extending laterally from sidewalls of the at least one vertical pillar feature, it is unclear if this region is photosensitive.
	As to claim 12, Coolbaugh teaches in FIGS. 16 and 17 a trench 610 within substrate material 1201; at least one vertical pillar feature 712 extending upwardly within the trench; an insulator material 1202 at a lower portion of the trench.  However, Coolbaugh is silent as to the deep n-well implant region, shallow trench isolation regions, photosensitive material, and semiconductor material lining the photosensitive material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829